DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 November 2022 has been entered.
Response to Arguments
Applicant's arguments filed 14 November 2022 have been fully considered but they are not persuasive.   The Applicant argues on pages 7 of the Remarks that there is no end wall or elongated slot in Park.  However, primary reference Schwarze discloses both an end wall and elongated slot, the end wall having a portion beneath the slot, as seen in Fig. 3.
The Applicant alleges on pages 8 and 9 of the Remarks that modifying Schwarze with Park’s teaching of a ramp structure on a lower part of a nozzle would require substantial reconstruction or redesign; however, the statement is not persuasive.   Schwarze discloses in ¶ [0009] that the nozzle is fabricated from plastic.  The art of plastic injection molding is well-known and modifying the lower portion of Schwarze’s hollow conduit structure and end wall with a ramp structure is routine to those skilled in the art.
The Applicant argues on page 9 that modifying Schwarze with a ramp structure would “change the basic principle under which Schwarze was designed to operate.”  This argument is not persuasive.  Adding a ramp structure to the outside of the conduit, proximate the dispensing end of the Schwarze’s nozzle would not prevent the nozzle from dispensing.  If anything, such a ramp structure would add stability to the nozzle while translating across a surface and facilitate accurate dispensing.
In response to Applicant's argument on page 9 that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In this case, Park provides motivation to borrow the ramp structure with flat surface “to maintain stable angular relationship with the workpiece.”  (Park: ¶ [0081])
The Applicant argues on page 10 that the combination fails to disclose the limitations of claims 3, 10 and 17 related to the elongate slot defined by a concave-outwards central dome structure and its relationship to the ramp structure.  This argument is not persuasive.  As explained in the previous and current Action, Schwarze discloses a nozzle with an elongate slot defined by a concave-outwards central dome structure and Park teaches the benefits of having a ramp structure proximate the dispensing end of a nozzle “to maintain stable angular relationship with the workpiece.”  (Park: ¶ [0081])
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 8, 10-12, 14, 15, 17, 18, 21, 23 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarze (“Schwarze”) (U.S. Pub. 2012/0168469) in view of Park (U.S. Pub. 2007/0127978).
Regarding claim 1, Schwarze discloses a composition applicator tip (100) adapted to deliver a "rippled" bead (para. [0014]) of composition to a surface of a substrate, the composition applicator tip comprising: a hollow conduit structure (105) defining a pair of opposed openings (116, 103) and adapted to deliver the composition there through, wherein a first opening (116) of the pair of opposed openings is adapted to be coupled to a composition delivery vessel (313); and an end wall (108) enclosing a second opening of the pair of opposed openings, wherein the end wall defines an elongate slot (103) that is adapted to be disposed substantially parallel to the surface of the substrate in use and expel the composition there through, and wherein a portion of the end wall (108) disposed beneath the elongate slot has a height such that the composition falls by gravity a predetermined distance (from axis 106 to guide fin 112 or rounded ramp surface 108) to the surface of the substrate in use as the composition applicator tip is translated along the surface of the substrate.
Schwarze is silent in regards to a ramp structure comprising a flat surface on a lower portion of the hollow conduit structure, the flat surface adapted to contact the surface of the substrate in use and allows the composition applicator tip to be disposed at one or more predetermined angles with respect to the surface of the substrate.
Park discloses a composition applicator tip (11A) with a hollow conduit structure adapted to be disposed at an angle to a surface of a substrate (11H) in use and expel the composition there through, the tip having a ramp structure (Fig. 21: 153) comprising a flat surface (which rests against slant plane 151) on a lower surface of the hollow conduit hollow conduit structure, the flat surface adapted to contact the surface of the substrate in use and allows the composition applicator tip to be disposed at one or more predetermined angles with respect to the surface of the substrate. (¶ [0081])
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify Schwarze by borrowing the teaching of Park’s ramp structure with flat surface “to maintain stable angular relationship with the workpiece.”  (Park: ¶ [0081])
Regarding claim 3, Schwarze, as modified by Park, discloses that the end wall defines a concave-outwards central dome structure disposed about the elongate slot (seen in Fig. 3) wherein the elongate slot is spaced apart from the ramp structure by the portion of the end wall disposed beneath the slot.  (Park teaches in Fig. 21 that the ramp structure (153) is disposed beneath an outlet (150) spaced apart by a portion end of nozzle.)
Regarding claim 4, Schwarze, as modified by Park, discloses a lower portion of the hollow conduit structure defines a fin structure (112) that is capable to contact the surface of the substrate along a seam in use and allows the composition applicator tip to be oriented with respect to the surface of the substrate as the composition applicator tip is translated along the surface of the substrate.
Regarding claim 5, Schwarze discloses the hollow conduit structure is adapted to be coupled to an adapter (threaded nozzle of cartridge seen in Fig. 6) coupled to the composition delivery vessel.
Regarding claim 8, Schwarze discloses a composition delivery vessel (313) adapted to deliver a "rippled" (para. [0014]) bead of composition to a surface of a substrate, the composition delivery vessel comprising: one or more composition storage vessels (313) adapted to collectively contain the composition; and a composition applicator tip (100) coupled to the one or more composition storage vessels, the composition applicator tip comprising: a hollow conduit structure (105) defining a pair of opposed openings and adapted to deliver the composition there through, wherein a first opening of the pair of opposed openings (116, 103) is adapted to be coupled to the one or more composition storage vessels; and an end wall (108) enclosing a second opening of the pair of opposed openings, wherein the end wall defines an elongate slot (103) that is adapted to be disposed substantially parallel to the surface of the substrate in use and expel the composition there through, and wherein a portion of the end wall (108) disposed beneath the elongate slot has a height such that the composition falls by gravity a predetermined distance (from axis 106 to guide fin 112 or rounded ramp surface 108) to the surface of the substrate in use as the composition applicator tip is translated along the surface of the substrate.
Schwarze is silent in regards to a ramp structure comprising a flat surface on a lower portion of the hollow conduit structure, the flat surface adapted to contact the surface of the substrate in use and allows the composition applicator tip to be disposed at one or more predetermined angles with respect to the surface of the substrate.
Park discloses a composition applicator tip (11A) with a hollow conduit structure adapted to be disposed at an angle to a surface of a substrate (11H) in use and expel the composition there through, the tip having a ramp structure (Fig. 21: 153) comprising a flat surface (which rests against slant plane 151) on a lower surface of the hollow conduit hollow conduit structure, the flat surface adapted to contact the surface of the substrate in use and allows the composition applicator tip to be disposed at one or more predetermined angles with respect to the surface of the substrate. (¶ [0081])
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify Schwarze by borrowing the teaching of Park’s ramp structure with flat surface “to maintain stable angular relationship with the workpiece.”  (Park: ¶ [0081])
Regarding claim 10, Schwarze, as modified by Park, discloses that the end wall defines a concave-outwards central dome structure disposed about the elongate slot (seen in Fig. 3 of Schwarze) wherein the slot comprises a rectangular shape and Park teaches that an opening (Park, Fig. 21: 150) is substantially parallel to the flat surface of Park’s ramp structure.
Regarding claim 11, Schwarze, as modified by Park, discloses a lower portion of the hollow conduit structure defines a fin structure (112) that is capable to contact the surface of the substrate along a seam in use and allows the composition applicator tip to be oriented with respect to the surface of the substrate as the composition applicator tip is translated along the surface of the substrate.
Regarding claim 12, Schwarze discloses the hollow conduit structure is adapted to be coupled to an adapter (threaded nozzle of cartridge seen in Fig. 6) coupled to the composition delivery vessel.
Regarding claims 7 and 14, Schwarze does not specify that the elongate slot has a width of between 5 mm and 50 mm but does disclose that “The user is thus provided with a repair nozzle in which the slit-shaped opening can be adapted, by cutting the jacket region to size, to the material bead to be dispensed” and “For the automotive sector in particular, a trapezoidal configuration of the jacket region has proven particularly advantageous, such that the jacket region can be cut to size in such a way that a width of between 1 cm (10 mm) and 12 cm (120 mm) can be established for the slit-shaped terminating opening”  (para. [0023]) and that the elongate slot has a width substantially parallel to the surface of the substrate (seen in Fig. 1).
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to cut the slot as appropriate, such as between 5 mm and 50 mm, to the material bead to be dispensed.
Regarding claim 15, Schwarze discloses a composition delivery apparatus capable of the following steps during normal usage of the apparatus: composition application for delivering a "rippled" (para. [0014]) bead of composition to a surface of a substrate, the composition application method comprising: providing a composition delivery vessel (313) comprising one or more composition storage vessels (313) adapted to collectively contain the composition and a composition 17WO 2020/018561PCT/US2019/042037 applicator tip (100) coupled to the one or more composition storage vessels, the composition applicator tip comprising: a hollow conduit structure (105) defining a pair of opposed openings (116, 103) and adapted to deliver the composition there through, wherein a first opening (116) of the pair of opposed openings is adapted to be coupled to the one or more composition storage vessels (313); and an end wall (108) enclosing a second opening of the pair of opposed openings, wherein the end wall defines an elongate slot (103) that is adapted to be disposed substantially parallel to the surface of the substrate in use and expel the composition there through, and wherein a portion of the end wall disposed beneath the elongate slot has a height such that the composition falls by gravity a predetermined distance (from axis 106 to guide fin 112 or rounded ramp surface 108) to the surface of the substrate in use as the composition applicator tip is translated along the surface of the substrate; and expelling the composition from the hollow conduit structure and the elongate slot while holding the composition applicator tip at a predetermined angle and translating the composition applicator tip linearly or curvilinearly along the surface of the substrate.
Schwarze is silent in regards to a ramp structure comprising a flat surface on a lower portion of the hollow conduit structure, the flat surface adapted to contact the surface of the substrate in use and allows the composition applicator tip to be disposed at one or more predetermined angles with respect to the surface of the substrate.
Park discloses a composition applicator tip (11A) with a hollow conduit structure adapted to be disposed at an angle to a surface of a substrate (11H) in use and expel the composition there through, the tip having a ramp structure (Fig. 21: 153) comprising a flat surface (which rests against slant plane 151) on a lower surface of the hollow conduit hollow conduit structure, the flat surface adapted to contact the surface of the substrate in use and allows the composition applicator tip to be disposed at one or more predetermined angles with respect to the surface of the substrate. (¶ [0081])
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify Schwarze by borrowing the teaching of Park’s ramp structure with flat surface “to maintain stable angular relationship with the workpiece.”  (Park: ¶ [0081])
Regarding claim 17, Schwarze, as modified by Park, discloses that the end wall defines a concave-outwards central dome structure disposed about the elongate slot (seen in Fig. 3) wherein the elongate slot is spaced apart from the ramp structure by the portion of the end wall disposed beneath the slot (Park teaches in Fig. 21 that the ramp structure (153) is disposed beneath an outlet (150) spaced apart by a portion end of nozzle) and wherein the slot comprises a rectangular shape and Park teaches that an opening (Park, Fig. 21: 150) is substantially parallel to the flat surface of Park’s ramp structure.
Regarding claim 18, Schwarze, as modified by Park, discloses a lower portion of the hollow conduit structure defines a fin structure (112) that is capable to contact the surface of the substrate along a seam in use and allows the composition applicator tip to be oriented with respect to the surface of the substrate as the composition applicator tip is translated along the surface of the substrate.
Regarding claim 21, Schwarze, as modified by Park, discloses the lower portion of the hollow conduit structure comprises a first angled flat surface (151) and a second angled flat surface (153 seen in Fig. 22) such that the first angled flat surface and the second angled flat surface each extends in a direction away from the flat surface adapted to contact the surface of the substrate in use.
Regarding claim 23, Schwarze, as modified by Park, discloses the hollow conduit structure defines a fin structure (112) and it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to locate Park’s ramp structure opposite of the fin to avoid interference.
Regarding claim 24, Schwarze discloses in Fig. 3 that the concave-outwards central down structure of the end wall does not extend to the outer boundary edge of the hollow conduit structure (end wall 108 does not extend to outer boundary edge 104).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarze and Park as applied to claim 1 above, and further in view of Bates, et al. (“Bates”) (U.S. Pub. 2015/0129615).
Regarding claim 6, Schwarze is silent in regards that the hollow conduit structure comprises one or more internal protruding structures that are adapted to statically mix the composition as the composition is delivered through the hollow conduit structure.
Bates discloses a composition applicator (30) adapted to deliver a composition to a surface of a substrate, the composition applicator comprising: a hollow conduit structure (36) defining an opening (30B) and adapted to deliver the composition there through.  Bates also discloses one or more internal protruding structures (38) that are adapted to statically mix the composition as the composition is delivered through the hollow conduit structure.
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Bates’ internal protruding structures with Schwarze’s hollow conduit structure to allow the user to automatically knead or mix the composition or to mix a multi-part composition prior to dispensing onto the substrate.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarze and Park as applied to claim 11 above, and further in view of Bates, et al. (“Bates”) (U.S. Pub. 2015/0129615).
Regarding claim 13, Schwarze is silent in regards that the hollow conduit structure comprises one or more internal protruding structures that are adapted to statically mix the composition as the composition is delivered through the hollow conduit structure.
Bates discloses a composition applicator (30) adapted to deliver a composition to a surface of a substrate, the composition applicator comprising: a hollow conduit structure (36) defining an opening (30B) and adapted to deliver the composition there through.  Bates also discloses one or more internal protruding structures (38) that are adapted to statically mix the composition as the composition is delivered through the hollow conduit structure.
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Bates’ internal protruding structures with Schwarze’s hollow conduit structure to allow the user to automatically knead or mix the composition or to mix a multi-part composition prior to dispensing onto the substrate.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schwarze and Park as applied to claim 15 above, and further in view of Bates, et al. (“Bates”) (U.S. Pub. 2015/0129615).
Regarding claim 19, Schwarze is silent in regards that the hollow conduit structure comprises one or more internal protruding structures that are adapted to statically mix the composition as the composition is delivered through the hollow conduit structure.
Bates discloses a composition applicator (30) adapted to deliver a composition to a surface of a substrate, the composition applicator comprising: a hollow conduit structure (36) defining an opening (30B) and adapted to deliver the composition there through.  Bates also discloses one or more internal protruding structures (38) that are adapted to statically mix the composition as the composition is delivered through the hollow conduit structure.
Therefore, it would have been obvious to one with ordinary skill in the art, prior to the effective filing date of the claimed invention, to borrow the teaching of Bates’ internal protruding structures with Schwarze’s hollow conduit structure to allow the user to automatically knead or mix the composition or to mix a multi-part composition prior to dispensing onto the substrate.
Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 22 now requires wherein each of the three flat surfaces are disposed at different angles relative to the surface of the substrate.  Prior art Park teaches multiple flat surfaces; however, each are parallel and it would not have been obvious to modify Park as required by the claim without hindsight.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735. The examiner can normally be reached Mon - Fri: 8 am - 5 pm +/- flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J. MELARAGNO/            Examiner, Art Unit 3754